Citation Nr: 1519858	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic folliculitis.

2.  Entitlement to an effective date earlier than March 29, 2010, for the grant of service connection for chronic folliculitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973. 

This appeal is before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for prostate cancer and a back disorder, and for a total disability rating for individual unemployability due to service-connected disabilities (TDIU), were raised by the Veteran in a September 2014 statement.  They are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of an effective date earlier than March 29, 2010, for the grant of service connection for chronic folliculitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected skin disorder has been characterized by folliculitis, generally inactive with on and off itching and well-controlled by topical medication, affecting, at most, five to less than 20 percent of the total body area and less than five present of exposed body areas.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for chronic folliculitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for chronic folliculitis represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in an August 2010 letter.  See Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and May 2011 testimony before a Decision Review Officer (DRO) at the RO have been obtained.  The record reflects that the Veteran has received benefits from the Social Security Administration (SSA).  However, such benefits, and records associated with such benefits, appear to pertain to orthopedic disabilities incurred in connection with a motor vehicle accident in 2000, approximately 10 years prior to the Veteran's March 2010 date of service connection for his skin disorder.  There is no indication that any such SSA records might in any way relate to the Veteran's skin disorder or be pertinent to determining the severity of the disability on appeal.  Therefore, remand in order to obtain such records is not warranted. 

Also, the Veteran was provided VA examinations of his skin disorder in September 2010, July 2011, and August 2012.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's chronic folliculitis is rated by analogy under Diagnostic Code (DC) 7806 for dermatitis or eczema.  See 38 C.F.R. §§ 4.20, 4.27.  Under DC 7806, 60 percent is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  30 percent is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  10 percent is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Zero percent is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

VA treatment records dated from March 2009 to December 2010 reflect that the Veteran complained of on and off pruritus, including itching of the scalp, extremities, and back.  In March 2010, he was noted to have had several erythematous, follicular-based papules and pustules on the scalp, neck, and upper back.  The back and abdomen were noted to have had many hypo and hyperpigmented macules consistent with scars.  The diagnosis was chronic folliculitis, noted to be active in March 2010, and noted to have been inactive and well-controlled thereafter.  

On September 2010 examination, it was noted that the Veteran was receiving topical treatment for his skin disorder, including corticosteroids, and that he reported symptoms of itching.  He was noted to have had scattered, hyperpigmented, folliculocentric scars of the back, buttocks, and shoulders, and a few healing excoriated erythematous papules in the scalp, not actively inflamed.   It was noted that five percent of the body and one percent exposed areas were affected, and that there was no significant scarring or disfigurement.  The diagnosis was chronic folliculitis.  

During his May 2011 DRO hearing, the Veteran testified that his knees, genitals, side, buttocks, front, neck, and scalp were affected, and that he took medicine to control itching.  He testified that his condition affected his life in ways like making it embarrassing for him to take his shirt off.  He testified that his skin condition was constant, but was worse at times.  

On July 2011 VA examination, the Veteran was again noted to have used topical treatment.  It was noted that he had folliculitis breakout on the scalp and back, which had been well-controlled with chlorhexidine gluconate (CHG) washes and mupirocin twice a day for active lesions to the nails, and that the folliculitis was currently inactive.  His scalp was without any pustules, papules, or painful nodules.  He took hydroxyzine p.r.n. for itching, and had no systemic symptoms or impairment of function.  On examination, percentage of exposed body surface involved was less than one percent, and percentage of entire body surface area involved was less than five percent.  There was no significant scarring or disfigurement, but some hypopigmentations from old follicular lesions, with no scarring.  There were no active follicular lesions seen at that time.  The impression was chronic folliculitis, presently stable on medications, with no scarring seen.

January 2012 to August 2012 VA treatment records reflect that, in August 2012, on follow-up for folliculitis of the scalp and xerosis cutis, he had been doing well since June 2011.  The folliculitis was currently inactive, his scalp was without any pustules, papules, or painful nodules, and he was compliant with treatment of his xerosis cutis using AmLactin cream daily after showers.  On examination, scalp, face, neck, abdomen, arms, and back were clear, and he declined examination of the legs and feet.  The assessment was folliculitis, currently inactive.

On August 2012 VA examination, it was noted that the Veteran had had folliculitis with intermittent flare-ups since service, and that the condition was currently well-controlled and currently inactive.  It was noted that he could continue CHG washes twice daily for flares and active periods, and mupirocin twice daily to active lesions and to nails five days of the month.  On examination, there was noted to be no scarring or disfigurement of the head, face, or neck, no systemic manifestations, and treatment with topical medications.  The Veteran was noted to have had less than five percent of exposed areas of the body affected, and five percent to less than 20 percent of the total body area affected.  It was noted that the Veteran's skin condition did not impact his ability to work.  

In this case, an initial rating in excess of 10 percent for chronic folliculitis is not warranted. 

The Veteran's service-connected skin disorder has been characterized by folliculitis affecting the back, trunk, buttocks, shoulders, scalp, neck, and extremities, generally inactive and well-controlled by topical medication, with on and off itching also controlled by medication.  Such folliculitis has affected, at the highest estimate of any examiner, five to less than 20 percent of the total body and less than five present of exposed areas of the body.  There has been no systemic therapy such as immunosuppressive drugs required to treat the skin condition.  Thus, the evidence reflects that the Veteran's skin disorder has more closely approximated the criteria for a 10 percent rating under DC 7806 than those for a 20 percent rating or higher.

The Board has considered the provisions of DCs 7800-7805 for rating scars.  However, while in March 2010, when the Veteran's folliculitis was noted to have been active, it was noted that the back and abdomen had many hypo and hyperpigmented macules consistent with scars, no significant or permanent scars or scarring generally have been noted in the medical record, and the Veteran has not argued that his skin condition has been characterized by any particular scar or scarring.  In this regard, on September 2010 examination, while the Veteran was noted to have had scattered, hyperpigmented, folliculocentric scars of the back, buttocks, and shoulders, he was also assessed as having no significant scarring or disfigurement.  On July 2011 VA examination, there was noted to have been no significant scarring or disfigurement, but some hypopigmentations for old follicular lesions, with no scarring; the impression was chronic folliculitis, presently stable on medications, with no scarring seen.  On August 2012 VA examination, there was noted to be no scarring or disfigurement of the head, face, or neck.  Thus, the Board finds that the Veteran's service-connected folliculitis has not generally been manifested by scars or scarring such that it would more appropriately be rated under the diagnostic criteria for scars rather than those for dermatitis and eczema, and that no higher rating under DCs 7800-7805 is available in this case.

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's disability, but finds that no other diagnostic code provides a basis for higher rating.  The Veteran's skin disorder has not been shown to involve any factors that warrant a rating under any other provision of VA's rating schedule. 

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases, where schedular ratings are found to be inadequate, consideration is given to an extraschedular rating.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, however, the record does not establish that the rating criteria are inadequate.  The Board notes disability effects described by the Veteran such as off and on itching, and that his condition has affected his life in ways like making it embarrassing for him to take his shirt off.  However, such effects are not unusual or exceptional given the Veteran's rating, which contemplates dermatitis or eczema covering five to less than 20 percent of total body area or exposed body area, and which explicitly contemplates the use of topical medication for relief of symptoms.  In view of the circumstances, the Board finds that the rating schedule is adequate to rate the Veteran's skin disorder, which is his only service-connected disability.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Also, importantly, the record does not reflect that the Veteran's skin disorder has been productive of marked interference with employment, and there is no indication in the record of frequent hospitalizations related to such disability.  In this regard, the August 2012 VA examiner specifically noted that the Veteran's skin condition did not impact his ability to work.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Finally, while the issue of entitlement to a TDIU has been raised, as noted in the introduction above, it has not been raised in the context of the Veteran's skin disorder, and there has been no assertion or evidence that the Veteran is unable to work due, solely or in part, to his service-connected skin disorder.  In this regard, again, the August 2012 VA examiner specifically noted that the Veteran's skin condition did not impact his ability to work.  Therefore, entitlement to a TDIU is not raised by the record in connection with the matter on appeal and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, an initial rating in excess of 10 percent for chronic folliculitis is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  


ORDER

An initial rating in excess of 10 percent for chronic folliculitis is denied.


REMAND

In his October 2010 notice of disagreement, the Veteran expressed disagreement not only with the rating assigned but with the March 29, 2010, effective date of service connection for chronic folliculitis, assigned in an October 2010 rating decision.  During his May 2011 DRO hearing, the Veteran reiterated that he believed that he should have an earlier effective date of service connection for his skin disorder.  However, the Veteran has not been issued a statement of the case for the issue of entitlement to an effective date earlier than March 29, 2010, for the grant of service connection for chronic folliculitis.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case for the issue of entitlement to an effective date earlier than March 29, 2010, for the grant of service connection for chronic folliculitis. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


